Opinion filed July 26, 2012




                                             In The


   Eleventh Court of Appeals
                                           __________

                                      No. 11-10-00262-CR
                                          __________

                       MELISSA ANN ALVARADO, Appellant

                                                V.

                                 STATE OF TEXAS, Appellee


                              On Appeal from the 132nd District Court

                                       Scurry County, Texas

                                    Trial Court Cause No. 9640


                               MEMORANDUM OPINION

       The jury convicted Melissa Ann Alvarado of taking a prohibited substance into a
correctional facility and assessed her punishment at confinement in the Institutional Division of
the Texas Department of Criminal Justice for a term of ten years. TEX. PENAL CODE ANN.
§ 38.11(b) (West 2011). The jury additionally assessed a fine of $5,000. Appellant challenges
the sufficiency of the evidence supporting her conviction in two issues. We affirm.
                                                Background Facts
       Officer Randy Ford of the Snyder Police Department observed appellant driving her
vehicle with an obscured license plate in the early morning hours of November 29, 2009.
Officer Ford recognized appellant’s vehicle, and he knew that her driver’s license was invalid.
After stopping appellant and confirming the invalid status of her driver’s license, he requested
Officer Lea Tarter to come to the scene to conduct a “pat down” search of appellant. Her search
did not reveal the presence of weapons on appellant. Officer Ford then transported appellant to
the Scurry County Jail in his patrol car. He testified that, while transporting appellant to the jail,
he asked her if she had any controlled or prohibited substances on her person and that he
explained to her that bringing such items into the jail would be an offense.
        After arriving at the jail, Officer Ford requested Officer Tarter and Margaret Harris, a
female jailer, to conduct a strip search of appellant. They took her to a holding cell and asked
her to disrobe. Harris and Officer Tarter testified that, as appellant was pulling her “hoody”
sweater off, a rock-like substance fell to the floor. Harris and Officer Tarter both testified that
they personally observed the substance falling from appellant’s body. Officer Ford testified that
the substance had the appearance and consistency of a rock of crack cocaine. DPS Chemist
Dennis Hambrick testified that his testing of the rock indicated that it contained cocaine.
                                               Standard of Review
       Appellant challenges the legal and factual sufficiency of the evidence supporting her
conviction in two issues on appeal. We note at the outset of our analysis that the Texas Court of
Criminal Appeals has now held in Brooks v. State, 323 S.W.3d 893 (Tex. Crim. App. 2010), that
there is “no meaningful distinction between the Jackson v. Virginia1 legal-sufficiency standard
and the Clewis2 factual-sufficiency standard”; that the Jackson v. Virginia standard is the “only
standard that a reviewing court should apply in determining whether the evidence is sufficient to
support each element of a criminal offense that the State is required to prove beyond a reasonable
doubt”; and that “[a]ll other cases to the contrary, including Clewis, are overruled.” Brooks, 323
S.W.3d at 895, 902, 912 (footnotes added). Thus, a challenge to the factual sufficiency of the
evidence is no longer viable.            Accordingly, we will consider the arguments advanced by



       1
        Jackson v. Virginia, 443 U.S. 307 (1979).
       2
        Clewis v. State, 922 S.W.2d 126 (Tex. Crim. App. 1996).

                                                           2
appellant in support of her factual sufficiency challenge in conjunction with our review of the
legal sufficiency of the evidence.
       To determine if the evidence is legally sufficient, we must review all of the evidence in
the light most favorable to the verdict and determine whether any rational trier of fact could have
found the essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443
U.S. at 319; Brooks, 323 S.W.3d at 899; Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App.
2007); Jackson v. State, 17 S.W.3d 664, 667 (Tex. Crim. App. 2000). In conducting a legal
sufficiency review, we are required to defer to the jury’s role as the sole judge of the witnesses’
credibility and the weight their testimony is to be afforded. Brooks, 323 S.W.3d at 899. This
standard accounts for the factfinder’s duty to resolve conflicts in the testimony, to weigh the
evidence, and to draw reasonable inferences from basic facts to ultimate facts. Jackson v.
Virginia, 443 U.S. at 319; Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). When
the record supports conflicting inferences, we presume that the factfinder resolved the conflicts
in favor of the prosecution and therefore defer to that determination. Jackson v. Virginia, 443
U.S. at 326; Clayton, 235 S.W.3d at 778. Each fact need not point directly and independently to
the guilt of the defendant, as long as the cumulative force of all the incriminating circumstances
is sufficient to support the conviction. Hooper, 214 S.W.3d at 13.
       Appellant asserts that the evidence supporting her conviction is deficient because there is
no evidence that she intentionally or knowingly took the prohibited substance into the jail. She
asserts that the evidence is legally insufficient because there is no evidence that she had any
intent of possessing the rock of crack cocaine or that she had knowledge that it was contained
within her apparel or on her body.3 We disagree.
       Mental culpability generally must be inferred from the circumstances under which a
prohibited act or admission occurs. Smith v. State, 965 S.W.2d 509, 518 (Tex. Crim. App. 1998).
A jury may infer intent or knowledge from any facts that tend to prove its existence, including
the acts, words, and conduct of the accused and the method of committing the crime. Hart v.
State, 89 S.W.3d 61, 64 (Tex. Crim. App. 2002). When a defendant has exclusive possession of
the place where a controlled substance is found, her knowledge of and control over the substance
may be inferred. See Poindexter v. State, 153 S.W.3d 402, 406 (Tex. Crim. App. 2005). Harris
and Officer Tarter testified that the controlled substance in this case fell from appellant’s body, a

       3
        Appellant advanced the same argument in support of her factual sufficiency challenge.

                                                            3
place clearly within her exclusive possession. Accordingly, the jury could have inferred that she
intentionally or knowingly possessed the cocaine. Reviewing all of the evidence in the light
most favorable to the verdict, we conclude that any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt. Appellant’s two issues are overruled.
                                       This Court’s Ruling
        The judgment of the trial court is affirmed.




                                                             TERRY McCALL
                                                             JUSTICE


July 26, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                 4